Case 2:17-cv-06980-NG-RLM Document 126 Filed 07/29/19 Page 1 of 6 PageID #: 855




                                                                                      July 29, 2019

  Via ECF

  Hon. Roanne L. Mann
  Chief Magistrate Judge
  United States District Court
  For the Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201


 Re:    Joint Status Update; Suffolk County Water Authority v. The Dow Chemical Company
        et al., No. 2:17-cv-6980-NG-RLM, and All Related Cases


 Dear Judge Mann:

        Pursuant to the Parties’ July 15, 2019 Joint Status Report, the Parties submit this
 supplement to update Your Honor regarding their meet-and-confer efforts and the status of each
 discovery topic, identified below.

        I.      Discovery

                a. Fact Sheets

         The Parties have made good progress in attempting to agree upon the language and scope
 of proposed fact sheets that would be used in lieu of Rule 26 initial disclosures. The Parties have
 exchanged several versions of the fact sheets and have conducted telephonic conferences
 regarding their positions. The Parties are committed to continuing their discussions concerning
 the fact sheets as a basis for efficient disclosures without Court intervention, and they will
 supplement this report on or before August 12, 2019. If they have not reached agreement
 regarding the final fact sheets by August 12, it is the Parties’ intent that their submission will
 outline the remaining disputes for the Court’s determination. The Parties are also conferring on a
 schedule for the exchange of completed fact sheets, as well as more comprehensive case
 management and scheduling issues.

                b. ESI Protocol and Protective Order

        Since their last update to the Court, the Parties continued to confer on the ESI Protocol
 and Protective Order and have reached an agreement regarding both documents. The stipulated
 ESI Protocol and Protective Order have been filed as letter motions, with each document
 attached for the Court’s review and signature.
Case 2:17-cv-06980-NG-RLM Document 126 Filed 07/29/19 Page 2 of 6 PageID #: 856

 Hon. Roanne L. Mann
 July 29, 2019
 Page 2


          II.     Further Status Conferences

         The Parties have yet to agree on scheduling of upcoming status conferences, subject to
 their continuing discussions as set forth above, but will indicate their position(s) on the issue on
 or before August 12, 2019.


                                        Respectfully submitted,

                                         /s/ Matthew K. Edling
                                        Matthew K. Edling

                                        MATTHEW K. EDLING
                                        matt@sheredling.com
                                        VICTOR M. SHER (pro hac vice)
                                        vic@sheredling.com
                                        STEPHANIE D. BIEHL (pro hac vice)
                                        stephanie@sheredling.com
                                        KATIE H. JONES (pro hac vice)
                                        katie@sheredling.com
                                        TIMOTHY J. SLOANE (pro hac vice)
                                        tim@sheredling.com
                                        SHER EDLING LLP
                                        100 Montgomery St. Suite 1410
                                        San Francisco, CA 94104
                                        (628) 231-2500

                                        Attorneys for Plaintiffs1

                                        SCOTT MARTIN
                                        smartin@hausfeld.com
                                        JEANETTE BAYOUMI
                                        jbayoumi@hausfeld.com
                                        HAUSFELD LLP
                                        33 Whitehall St., 14th Floor
                                        New York, NY 10004
                                        (646) 357-1100

                                        RICHARD S. LEWIS (pro hac vice)
                                        rlewis@hausfeld.com
                                        HAUSFELD LLP

 1
     The Sher Edling firm represents all Plaintiffs except Plaintiff New York American Water.
Case 2:17-cv-06980-NG-RLM Document 126 Filed 07/29/19 Page 3 of 6 PageID #: 857

 Hon. Roanne L. Mann
 July 29, 2019
 Page 3

                              1700 K Street, NW, Suite 650
                              Washington, DC 20006
                              (202) 540-7200

                              Attorneys for Plaintiff Suffolk County Water Authority

                              FRANK R. SCHIRRIPA
                              fschirripa@hrsclaw.com
                              HACH ROSE SCHIRRIPA & CHEVERIE, LLP
                              112 Madison Avenue - 10th Floor
                              New York, New York 10016

                              J. NIXON DANIEL, III
                              jnd@beggslane.com
                              MARY JANE BASS
                              mjb@beggslane.com
                              BEGGS & LANE, RLLP
                              501 Commendencia Street
                              Pensacola, FL 32502
                              850-469-3306

                              T. ROE FRAZER, II
                              roe@frazer.law
                              THOMAS ROE FRAZER, III
                              trey@frazer.law
                              W. MATTHEW PETTIT
                              mpettit@frazer.law
                              FRAZER PLC
                              30 Burton Hills Blvd, Suite 450
                              Nashville, TN 37215
                              615-647-0987

                              Attorneys for Plaintiffs New York American Water
                              Company, Inc.

                               /s/ Joel A. Blanchet
                              Joel Alan Blanchet

                              JOEL ALAN BLANCHET
                              jblanchet@phillipslytle.com
                              ANDREW P. DEVINE
                              adevine@phillipslytle.com
                              PHILLIPS LYTLE LLP
                              One Canalside
                              125 Main Street
Case 2:17-cv-06980-NG-RLM Document 126 Filed 07/29/19 Page 4 of 6 PageID #: 858

 Hon. Roanne L. Mann
 July 29, 2019
 Page 4

                              Buffalo, NY 14203
                              (716) 847-7050

                              Attorneys for Defendant Dow Chemical Company,
                              Defendant Shell Oil, and Defendant Proctor & Gamble
                              Company

                              KEVIN T. VAN WART
                              kevinvanwart@kirkland.com
                              NADER R. BOULOS
                              nboulos@kirkland.com
                              KIRKLAND & ELLIS LLP
                              300 North LaSalle
                              Chicago, IL 60654
                              (312) 862-2000

                              Attorneys for Defendant Dow Chemical Company

                              ROBB W. PATRYK
                              robb.patryk@hugheshubbard.com
                              FARANAK SHARON TABATABAI
                              fara.tabatabai@hugheshubbard.com
                              HUGHES HUBBARD & REED LLP
                              One Battery Park Plaza
                              New York, NY 10004
                              (212) 837-6000

                              Attorneys for Defendant Ferro Corporation

                              STEPHEN C. DILLARD
                              Steve.dillard@nortonrosefulbright.com
                              NORTON ROSE FULBRIGHT US LLP
                              1301 McKinney, Suite 5100
                              Houston, Texas 77010
                              (713) 651-5151

                              FELICE B. GALANT
                              felice.galant@nortonrosefulbright.com
                              NORTON ROSE FULBRIGHT US LLP
                              1301 Avenue of the Americas
                              New York, NY 10019
                              (212) 318-3000

                              Attorneys for Defendant Vulcan Materials Company
Case 2:17-cv-06980-NG-RLM Document 126 Filed 07/29/19 Page 5 of 6 PageID #: 859

 Hon. Roanne L. Mann
 July 29, 2019
 Page 5

                              MEGAN ROSE BRILLAULT
                              mbrillault@bdlaw.com
                              DANIEL MARK KRAININ
                              dkrainin@bdlaw.com
                              PAULA J. SCHAUWECKER
                              pschauwecker@bdlaw.com
                              BEVERIDGE & DIAMOND P.C.
                              477 Madison Avenue
                              15th Floor
                              New York, NY 10022
                              212-702-5400

                              Attorneys for Defendant Shell Oil

                              DAVID J. LENDER
                              david.lender@weil.com
                              JED PAUL WINER
                              jed.winer@weil.com
                              WEIL, GOTSHAL & MANGES, LLP
                              767 Fifth Avenue
                              New York, NY 10153
                              212-310-8000
                              DIANE P. SULLIVAN
                              diane.sullivan@weil.com
                              RACHEL ANNE FARNSWORTH
                              rachel.farnsworth@weil.com
                              WEIL GOTSHAL & MANGES LLP
                              17 Hulfish Street, Suite 201
                              Princeton, NJ 08542
                              609-986-1120

                              Attorneys for Defendant Proctor & Gamble Company

                              DANIEL RIESEL
                              driesel@sprlaw.com
                              MARK A. CHERTOK
                              mchertok@sprlaw.com
                              MARGARET HOLDEN
                              mholden@sprlaw.com
                              SIVE, PAGET & RIESEL, P.C.
                              560 Lexington Avenue
                              15th floor
                              New York, NY 10022
                              212-421-2150
Case 2:17-cv-06980-NG-RLM Document 126 Filed 07/29/19 Page 6 of 6 PageID #: 860

 Hon. Roanne L. Mann
 July 29, 2019
 Page 6

                                  FRANK LEONE
                                  fleone@hollingsworthllp.com
                                  MARK A. MILLER
                                  mmiller@hollingsworthllp.com
                                  HOLLINGSWORTH LLP
                                  1350 I Street, N W
                                  Washington, DC 20005
                                  202-898-5800

                                  Attorneys for Defendants Northrop Grumman Corporation
                                  and Northrop Grumman Systems Corporation

 cc:   All Counsel of Record (by ECF)
